DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 12/16/2021 has been entered. Claims 7-23 are currently pending.

Election/Restrictions
Applicant's election with traverse of compound of formula (I’) in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that undue burden to examine the full scope of the application has not been established.  This is not found persuasive because the Office Action 09/26/2022 presented the following that established undue burden for examining all three species.

    PNG
    media_image1.png
    357
    627
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
In view of the foregoing, claims 8 and 13-23 that further limit the nonelected species have been withdrawn from further consideration. Thus, claims 7 and 9-12 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “C1-C alkyl group” renders the claim vague and indefinite as it appears to be incomplete and the scope of the carbon numbers in the alkyl group is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazhin (Bazhin, D. N. et al. “Features of Reaction between Fluorine-Containing Glycidyl Ethers and Alcohols in Basic Medium” Russian Journal of Organic Chemistry, 2007, Vol. 43, No. 5, pp. 656−659; cited in IDS 12/16/2021) in view of PubChem (Abcr GmbH. Deposit and Available date Aug. 2, 2016, pages 1-10; cited in Parent application 16/649,805 on 10/23/2020).
Bazhin teaches compounds IIIa-IIId and IVa-IVd that are obtained the following reaction (page 218):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 7 and 9-12, the difference between Bazhin and instant claims is that the RF of Bazhin is different from the instantly claimed 
    PNG
    media_image3.png
    81
    72
    media_image3.png
    Greyscale
(Rf-CHF-CF2-) of compound of formula (I’). However, PubChem teaches the following compound:

    PNG
    media_image4.png
    203
    311
    media_image4.png
    Greyscale

Using PubChem’s compound in place of Bazhin’s 
    PNG
    media_image5.png
    59
    107
    media_image5.png
    Greyscale
and conducting Bazhin’s reaction, a skilled artisan would have a reasonable expectation of success in obtaining the product as follows that reads on instantly claim of formula (I’):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a compound of formula (I’) in view of the combination of Bazhin and PubChem.

Conclusion
	Claims 7 and 9-12 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759